UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 14, 2013 eLayaway, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 333-148516 20-8235863 (Commission File Number) (IRS Employer Identification No.) 1650 Summit Lake Dr., Suite 103, Tallahassee, FL (Address of Principal Executive Offices) (Zip Code) (850) 583-5019 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 13, 2013, Bruce Harmon resigned as the chief financial officer and as a director of the Company. Mr. Harmon has decided to pursue other opportunities. There were no disagreements between the Company and Mr. Harmon. Sergio Pinon, chief executive officer of the Company, will assume the responsibilities of interim chief financial officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. eLAYAWAY, INC. Date: August 14, 2013 By: /s/ Sergio A. Pinon Sergio A. Pinon Chief Executive Officer 3
